Citation Nr: 1017827	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  09-48 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
eye injury, also claimed as secondary to service connected 
residuals of a fractured mandible.

2.  Entitlement to service connection for migraine headaches, 
also claimed as secondary to service connected residuals of a 
fractured mandible.

3.  Entitlement to service connection for a dental condition, 
also claimed as secondary to service connected residuals of a 
fractured mandible.

4.  Entitlement to an initial compensable rating for 
residuals of a fractured mandible.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1955 to October 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The Veteran had a hearing before the Board 
in February 2010 and the transcript is of record.

The procedural history of this claim requires some 
clarification.  As indicated above, the RO adjudicated all 
the claims on appeal in a December 2005 rating decision where 
the RO awarded service connection for residuals of a 
fractured mandible, assigning an initial non-compensable 
evaluation, and denying service connection for the remaining 
issues.  The Veteran requested "reconsideration" of the 
claims in a February 2006 statement.  The RO adjudicated the 
claims anew and denied the issues once again in a January 
2008 rating decision.  Thereafter, the Veteran properly and 
timely perfected his appeal.  Despite the RO's January 2008 
readjudication, the Board finds the Veteran properly appealed 
the December 2005 rating decision and, therefore, the appeal 
properly stems from the 2005 rating decision as indicated 
above.

The January 2008 rating decision also denied a claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  The Veteran did not appeal this specific 
claim at that time.  During his hearing before the Board in 
February 2010, however, the Veteran again raised a claim of 
entitlement to service connection for PTSD and claustrophobia 
as due to an in-service injury.  

Accordingly, the Board finds the Veteran raised a petition to 
reopen a claim of entitlement to service connection for PTSD, 
but the issue has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran claims while in the military he suffered a 
significant injury where his head was crushed by a 
malfunctioned mechanism on a tank he was working on while 
serving in Germany.  He indicates his head was pinned between 
parts of the tank crushing his jaw and nearly missing his 
left eye.  The Veteran testified that after the injury he was 
hospitalized in Germany for approximately 6 months where he 
underwent facial reconstruction, multiple tooth extraction 
and surgical implantation of a wire in his jaw.  

He claims since this incident, he suffers from frequent 
migraine headaches, locking jaw, pain, a large scar on his 
left eye and significant bone loss in his mouth.  



Increased Rating (Fractured Mandible)

The Veteran claims his jaw disability is worse than currently 
rated, to include frequent jaw locking and pain.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

In this case, the Veteran was last afforded a VA examination 
for his jaw condition in July 2005, nearly five years ago.  
Since that time, the Veteran testified before the Board in 
February 2010 that his jaw condition results in frequent 
locking and significant pain.  He further submitted a 
statement from his wife indicating witnessed accounts of the 
Veteran's jaw locking.  In contrast, the July 2005 VA 
examiner found the Veteran's jaw exhibited normal range of 
motion and, at that time, the Veteran reported no episodes of 
jaw locking since 1994.  

The examiner's findings are clearly in contrast with the 
Veteran's current testimony and, therefore, a new VA 
examination is warranted to ascertain the current 
manifestations of the Veteran's disability.

Service Connection

Again, the Veteran claims he has chronic headaches, a left 
eye scar and a dental condition due to the in-service injury.  
In the alternative, the Veteran claims his disabilities are 
secondary to his fractured mandible.

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

With regard to the Veteran's dental condition, the RO, in 
denying the claim for dental trauma, did not conduct a 
complete review of the claim.  Service connection for a 
dental disorder is compensable under certain circumstances, 
but also raises a claim for service connection for outpatient 
dental treatment purposes. Mays v. Brown, 5 Vet. App. 302 
(1993). While loose teeth may not be a disabling condition, 
it may still be considered service-connected solely for the 
purpose of determining entitlement to dental examinations or 
outpatient dental treatment. See 38 C.F.R. § 3.381 (treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis are defined as non-disabling conditions, and may 
be considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment). 

Additionally, although the Veteran was sent duty-to-assist 
letters in August 2004, February 2005 and October 2007, those 
letters did not fully conform to the Veterans Claims 
Assistance Act (VCAA) in that it did not notify him of the 
dental regulations and his ability to receive service 
connection for dental treatment purposes. Corrective action 
is required.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to service connection claims, the Court held in 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

Regrettably, in this case, the Veteran's service treatment 
records are unavailable due to a fire-related incident and, 
therefore, there is no objective evidence of record detailing 
the extent and circumstances of the Veteran's in-service 
injury. 

Where "service medical records are presumed destroyed . . . 
the BVA's [Board's] obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt is heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The case law does not, however, lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  Further, there is no adverse presumption of 
service connection as a result of the loss of these records.  
Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  There 
is, however, an expanded duty to assist the Veteran in 
obtaining evidence from alternate or collateral sources.  Id.  

Some efforts were made to rebuild the record from other 
sources, but the Board concludes these efforts are 
incomplete.  The Veteran submitted several statements from 
fellow servicemen who describe and claim to have witnessed 
the injury.  The Veteran also identified he was hospitalized 
at the U.S. Army Hospital at Landstuhl, Germany. 

The RO requested treatment records from various sources, to 
include CURR.  A 2007 CURR response indicated the injuries 
could be confirmed in Morning Reports, which are not 
maintained with CURR.  Rather, it was recommended the RO 
conduct a search for Morning Reports concerning the Veteran's 
injuries from the relevant source.  There is no indication 
that the RO followed up by requesting Morning Reports from 
1955 concerning the Veteran's injuries.  It is also unclear 
whether the RO ever specifically sought copies of the 
Veteran's hospitalization records directly from the U.S. Army 
Hospital at Landstuhl, Germany.  In light of the heightened 
duty to assist, the RO should make further efforts to exhaust 
all means of rebuilding the Veteran's service treatment 
records from other sources. 

In addition to missing service treatment records, the current 
medical evidence is inconclusive regarding the etiology of 
the Veteran's disabilities. 

Private treatment records dating back to the 1960s note the 
Veteran's in-service mandible fracture.  Private treatment 
records also note complaints of headaches, eye pain and 
dental problems as early as 1969.  These complaints, however, 
are not clearly associated with the Veteran's military 
service.  In June 1969, for example, the Veteran sought 
treatment after being struck in the left eye playing softball 
at that time.  Headache complaints from that time through the 
1990s are associated with allergies, sinusitis, allergic 
rhinitis and, in June 1994, with an ear infection.  The 
Veteran testified before the Board, however, that his 
migraine headaches, which he believes is related to the in-
service injury, are of a different nature than his allergy-
induced headaches. 

Dental records dated in 2004 indicate the Veteran currently 
has no teeth and wears both upper and lower dentures.  A 
September 2004 statement from the Veteran's private dentist, 
moreover, indicates the lower dentures are poor fitting due 
to significant bone loss from the in-service trauma.

The Veteran was afforded VA examinations in July 2005 and 
November 2005 in regard to his claims.  The July 2005 dental 
examiner, in contrast to the 2004 private dentist, found the 
Veteran's bone loss unrelated to the in-service tank injury.  
The July 2005 neurological VA examiner linked the Veteran's 
headaches to non-service related factors, to include 
allergies.  The November 2005 VA ophthalmologist found no eye 
diagnosis related to the in-service injury.

The Board finds the VA examinations incomplete for the 
following reasons.  None of the VA examiners considered the 
Veteran's statements regarding continuity of symptomatology.  
See Barr v. Nicholson, 21 Vet. App. 303, 312-13 (2007) 
(holding a medical examination is inadequate if the examiner 
does not review the claims folder or if the examiner fails to 
consider the Veteran's testimony of continuity of 
symptomatology that is readily observable to him).  

The examiners, moreover, did not address the secondary aspect 
of the Veteran's claim.  Secondary service connection may be 
established by a showing that a service-connected condition 
caused the condition or aggravated the condition beyond the 
natural progression of the disease.  See 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.310(a)(2)(b) (stating 
that service connection on a secondary basis may be 
established by a showing that the current disability was 
either caused by or aggravated by a service-connected 
disability); see also Schroeder v. West, 212 F.3d 1265 (Fed. 
Cir. 2000) (requiring the VA to investigate all possible in-
service causes of a veteran's current disability, including 
those unknown to the veteran).  

The Board finds noteworthy that the Veteran, during his 
hearing before the Board in March 2010, presented with a 
large scar by his left eye, which he claims was incurred from 
the in-service tank injury.  Indeed, the Veteran indicates he 
underwent "facial reconstruction" due to the injury.  
Although the November 2005 examiner addressed whether the 
Veteran had an ophthalmological disability due to the in-
service injury, the Veteran has never been afforded a VA 
examination with regard to whether the Veteran's left eye 
scar is due to in-service injury.

New examinations are indicated.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from January 2008 to the 
present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. Please send the Veteran corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) for the issues on appeal 
here, including the relevant dental 
regulations outlining the Veteran's 
ability to receive service connection for 
dental treatment purposes.

2.  Obtain the Veteran's clinical 
(hospitalization) records from the U.S. 
Army Hospital in Landstuhl, Germany from 
December 1955 to October 1957 and obtain 
the Veteran's medical records from the VA 
Medical Center in Prescott, Arizona from 
January 2008 to the present. All efforts 
to obtain VA records should be fully 
documented, and the VA facility and Army 
Hospital must provide a negative response 
if records are not available.

3.  The RO should make additional attempts 
to obtain information regarding the 
Veteran's in-service tank injury. 
Specifically, the RO should ask the U.S. 
Army and Joint Services Records Research 
Center (JSRRC) to provide unit records and 
morning reports for Co. B, 759 Tank 
Battalion, 5th Division from December 1955 
to February 1956.

4.  After obtaining the above VA records, 
to the extent available, schedule the 
Veteran for an appropriate VA examination 
for his service-connected residuals of a 
fractured mandible, to ascertain the 
current severity of his condition(s).  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  Application of 38 
C.F.R. § 4.40 regarding functional loss 
due to pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination or 
pain on movement of a joint should be 
considered.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

5.  After the above is completed and the 
above mentioned records are obtained, to 
the extent possible, schedule the Veteran 
for appropriate examinations for his 
claimed headaches, eye disability and 
dental disability, also claimed as 
secondary to his service-connected 
residuals of a fractured mandible, to 
determine the extent and likely etiology 
of any condition(s) found, to include a 
left eye scar, specifically commenting on 
whether the Veteran's headaches, eye 
disability and dental disability are 
directly attributable to his in-service 
tank injury or, in the alternative, caused 
or aggravated by his fractured mandible.  
The examiner should also comment on 
whether any diagnosed condition is 
directly related to any other incident of 
his military service. 

Pertinent documents in the claims folder 
must be reviewed by the examiners and the 
examiners should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions rendered, 
specifically that of Dr. Guth, D.D.S.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

6.  After the above is complete, 
readjudicate the Veteran's claims.  If the 
claims remain denied, provide the 
appellant a supplemental statement of the 
case (SSOC) covering all evidence received 
since the statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


